       Case 3:20-cv-05818-TKW-MJF Document 20 Filed 12/11/20 Page 1 of 8




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF FLORIDA
                           PENSACOLA DIVISION

BETTY YOUNG,                                    Case No. 3:20cv5818-TKW/EMT
    Plaintiff,
v.

CENTURION OF FLORIDA, LLC, et al.,
     Defendants.
__________________________________/

             JOINT DISCOVERY PLAN AND SCHEDULING REPORT

        The parties submit this Joint Discovery Plan and Scheduling Report pursuant to

the Court’s Order of November 12, 2020 (Doc. 15).

        The following persons participated in a Rule 26(f) conference by electronic mail

on December 10, 2020:

                (a)   Gaye L. Huxoll, representing Plaintiff

                (b)   Catherine H. Molloy, representing Defendants

        1.      Magistrate Judge Jurisdiction

        The parties have conferred regarding this issue.

        2.      Nature and Basis of Claims and Defenses

        Plaintiff alleges that Defendants violated state and federal law by discriminating

against her based on her race and retaliating against her for reporting and/or opposing

unlawful conduct.




ACTIVE 54136126v1
       Case 3:20-cv-05818-TKW-MJF Document 20 Filed 12/11/20 Page 2 of 8




        Defendants deny that they violated any state or federal law by discriminating or

retaliating against Plaintiff and assert that any and all actions taken by Defendants, or

by their employees, agents, and/or representatives were taken for legitimate, non-

discriminatory and non-retaliatory reasons.

        The principal factual and legal issues in dispute are:

                a.    Whether Plaintiff satisfied all conditions precedent to suit.

                b.    Whether Defendant Centurion of Florida, LLC was Plaintiff’s

                      employer.

                c.    Whether Defendants intentionally discriminated against Plaintiff

                      based on her race.

                d.    Whether Defendants would have taken the same action regardless

                      of Plaintiff’s race and/or alleged protected activity.

                e.    Whether Plaintiff is entitled to compensatory damages and, if so,

                      the amount.

                f.    Whether Plaintiff has mitigated her damages.

                g.    Whether Plaintiff was treated less favorably than similarly situated

                      non-African-American employees based on her race.

                h.    Whether Plaintiff was subjected to hostility and poor treatment

                      based on her race.

                i.    Whether Plaintiff reported and/or opposed unlawful conduct or

                      unlawful employment practices.
                                                                                        2
ACTIVE 54136126v1
       Case 3:20-cv-05818-TKW-MJF Document 20 Filed 12/11/20 Page 3 of 8




                j.    Whether Defendants retaliated against Plaintiff for reporting

                      and/or opposing unlawful conduct or unlawful employment

                      practices.

                k.    Whether Defendants had legitimate, non-discriminatory and non-

                      retaliatory reasons for the actions they took with respect to

                      Plaintiff’s employment.

                l.    Whether Defendants’ proffered reasons for their actions are

                      pretextual.

                m.    Whether Defendants would have taken the same action regardless

                      of Plaintiff’s alleged protected activity.

                n.    Whether Defendants took steps to correct or rectify any alleged

                      wrongdoing.

        3.      Likelihood of Settlement or Resolution

        At this time, the parties do not believe early settlement is likely or that mediation

would be helpful before at least some discovery has taken place. The parties agree to

continuously explore the possibility of settlement or resolution through mediation at a

later date.

        4.      Proposed Timetables and Cutoff Dates

        a.      The parties propose as follows:

                (1)   Other parties should be joined by March 31, 2021.
                (2)   Pleadings should be amended by March 31, 2021.

                                                                                           3
ACTIVE 54136126v1
       Case 3:20-cv-05818-TKW-MJF Document 20 Filed 12/11/20 Page 4 of 8




                (3)   All motions and responses shall be filed in accordance with the

                      Court’s Initial Scheduling Order and the applicable rules.

        b.      The parties propose the following revisions to the Court’s Initial

Scheduling Order:

                (1)   Absent leave of Court, Plaintiff’s Rule 26(a)(2) expert disclosures

                      shall be made by March 8, 2021, Defendants’ expert disclosures

                      shall be made by April 15, 2021, and Plaintiff’s rebuttal reports, if

                      any, shall be made by April 29, 2021.

                (2)   Discovery shall be completed by June 15, 2021.

        5.      Discovery Plan and Requirements

        The parties will make the initial disclosures required by Rule 26(a)(1) on/by

January 5, 2021.

        The parties agree that written discovery and depositions are needed concerning

Plaintiff’s claims and Defendants’ defenses. The parties have agreed that discovery in

this case and the four related cases pending before this Court styled Darsell Harris v.

Centurion of Florida, LLC, et al., Case No. 19cv4939, Henry Conner v. Centurion of Florida,

LLC, et al., Case No. 20cv5263, Clifton Richard v. Centurion of Florida, LLC, et al., Case

No. 20cv5686, and Tracy Bowen v. Centurion of Florida, LLC, et al., Case No. 20cv5823,

should be consolidated such that discovery obtained in one case may be used in the




                                                                                         4
ACTIVE 54136126v1
       Case 3:20-cv-05818-TKW-MJF Document 20 Filed 12/11/20 Page 5 of 8




others. The parties do not believe that discovery should be conducted in phases or

limited in any respect.

        Other than as set forth above, the parties do not currently have any proposed

changes to the discovery procedures set out in the Court’s Initial Scheduling Order or

in the applicable rules.

        6.      Production of Electronically Stored Information

                a.   The parties anticipate requesting electronically stored information

        (“ESI”) that is reasonably available to the parties in the ordinary course of

        business.

                b.   Information that is not reasonably available will be identified in the

        party’s discovery responses. Should the requesting party desire that sources

        identified as not reasonably available be searched for discoverable information,

        the costs of said search will be borne by the requesting party unless otherwise

        ordered by the Court.

                c.   All ESI shall be produced in hardcopy format or on a

        CD/removable drive. The parties will preserve true and correct copies of all ESI

        that is responsive to another party’s discovery requests, and will produce such

        copies at a mutually agreed time and/or place.




                                                                                         5
ACTIVE 54136126v1
       Case 3:20-cv-05818-TKW-MJF Document 20 Filed 12/11/20 Page 6 of 8




                 d.   The parties agree to take reasonable steps, and to adjust retention

        practices accordingly, to preserve ESI related to the claims and defenses asserted

        in the pleadings.

                 e.   The parties will assert any claims of privilege or attorney work

        product over ESI in their written discovery responses. To the extent any such

        privileged information is inadvertently produced, the producing party shall

        identify such information as soon as possible after the production and the

        receiving party will immediately return or destroy such information and will take

        reasonable steps to retrieve the information from third parties, including expert

        witnesses. Should the receiving party dispute the designation of information as

        privileged or protected work product, she or it will promptly meet and confer

        with the producing party in an effort to resolve the dispute. If the dispute is not

        resolved, the receiving party may file an appropriate motion.

                 f.   The parties do not anticipate other problems arising in connection

        with ESI discovery but will make a good-faith effort to resolve any such matters

        that may arise.

                 g.   The parties agree to limit ESI searches to 7 custodians and 7 search

        terms.




                                                                                         6
ACTIVE 54136126v1
        Case 3:20-cv-05818-TKW-MJF Document 20 Filed 12/11/20 Page 7 of 8




        7.      Estimate of Trial Date

        The parties estimate that the case will be ready for trial on or about October 1,

2021. The parties believe that approximately 5 days will be needed for trial. Trial will

be jury.

        8.      Other Matters Unique or Specific to the Case

        As noted above, this case is related to four other actions against Defendants

pending before this Court.

        The parties are not currently aware of any other matters unique or specific to this

case.

        9.      Complex Litigation

        The parties do not believe that this case should be made subject to the Manual

for Complex Litigation.

        Respectfully submitted this 11th day of December, 2020.

 TEIN MALONE PLLC                              GREENBERG TRAURIG, P.A.

 By: /s/ Gaye L. Huxoll________                By: /s/ Catherine H. Molloy_____
    Gaye L. Huxoll                                 Richard C. McCrea, Jr.
    Florida Bar No. 149497                         Florida Bar No. 351539
    ghuxoll@teinmalone.com                         mccrear@gtlaw.com
                                                   Catherine H. Molloy
    (305) 442-1101
                                                   Florida Bar No. 003500
                                                   molloyk@gtlaw.com
 Counsel for Plaintiff                             Cayla M. Page
                                                   Florida Bar No. 1003487
                                                   pagec@gtlaw.com
                                                   (813) 318-5700

                                               Counsel for Defendants
                                                                                         7
ACTIVE 54136126v1
       Case 3:20-cv-05818-TKW-MJF Document 20 Filed 12/11/20 Page 8 of 8




                                                                           8
ACTIVE 54136126v1
